Citation Nr: 0628060	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-18 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling, prior to February 10, 
2004, and evaluated as 20 percent disabling from February 10, 
2004.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine at a 10 percent evaluation, and a 
January 2004 decision that denied a total disability rating 
based on individual unemployability.  Effective February 10, 
2004, the veteran's evaluation for his service connected 
lumbar spine disability was increased to a 20 percent 
evaluation.  The veteran continues to disagree with the level 
of disability assigned.  These issues were remanded in 
December 2004 and January 2006.  That development having been 
completed, these claims now return before the Board.

The Board notes that the veteran has also indicated that he 
wishes to file a claim of entitlement to service connection 
for gastroesophageal disease.  As such, this issue is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to February 10, 2004, the objective findings 
associated with the veteran's low back disability 
approximated no more than mild intervertebral disc syndrome 
and slight limitation of motion.  The findings did not more 
nearly approximate moderate intervertebral disc syndrome, 
moderate limitation of motion of the lumbar spine, 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months, forward flexion of the 
thoracolumbar spine of less than 60 degrees, a combined range 
of motion of the thoracolumbar spine of less than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  

2.  From February 10, 2004, the objective findings associated 
with the veteran's low back disability approximated no more 
than a moderate intervertebral disc syndrome and moderate 
limitation of motion.  The findings did not more nearly 
approximate  severe intervertebral disc syndrome, severe 
limitation of motion of the lumbar spine, incapacitating 
episodes having a total duration of at least four weeks 
during the past 12 months, or forward flexion of the 
thoracolumbar spine 30 degrees or less.

3.  The veteran's primary work experience is as an accountant 
and a mortgage broker.  

4.  The veteran is currently service connected for 
degenerative disc disease of the lumbar spine, at a 20 
percent evaluation, peripheral neuropathy of the left lower 
extremity related to degenerative disc disease, currently 
evaluated as 10 percent disabling, peripheral neuropathy of 
the right lower extremity related to degenerative disc 
disease, currently evaluated as 10 percent disabling, and 
residuals of a fracture of the right femur, currently 
evaluated as noncompensably disabling.  These ratings combine 
to a total evaluation of 40 percent.  However, a 
preponderance of the competent evidence of record reflects 
that the veteran's service connected disabilities preclude 
him from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

1.  For the period prior to February 10, 2004, the criteria 
for an evaluation in excess of 10 percent, for the veteran's 
degenerative disc disease of the lumbar spine, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5243-8526 (2005).

2.  For the period from February 10, 2004, the criteria for 
an evaluation in excess of 20 percent, for the veteran's 
degenerative disc disease of the lumbar spine, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5243-8526 (2005).

3.  The criteria for the award of a total disability rating 
based on individual unemployability are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2002, 
October 2003, February 2005, and February 2006.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying these claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).




Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling, prior to February 10, 
2004, and evaluated as 20 percent disabling from February 10, 
2004.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

For the period prior to February 10, 2004, the Board finds 
the veteran properly rated as 10 percent disabled for his 
degenerative disc disease of the lumbar spine.  In this 
regard, the Board notes that, to receive a higher rating, the 
veteran would have to be found to have either moderate 
intervertebral disc syndrome, moderate limitation of motion 
of the lumbar spine, incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

In this regard, the Board finds probative a report of private 
neurological examination dated August 2002 which noted the 
veteran to have chronic intermittent low back pain related to 
lumbar paravertebral muscle strain, however the majority of 
the examination concerned the veteran's cervical spine, 
including cervical muscle strain and disc bulging of the C3-
C4 region, which is not service connected.  The Board also 
notes the report of a VA examination dated June 2003, which 
found some paraspinal tenderness.  There were no muscle 
spasms.  Forward bending was to 90 degrees; backward bending 
was to 20 degrees.  Side bending and rotation were to 45 
degrees bilaterally.  This symptomatology is not consistent 
with a finding of moderate intervertebral disc syndrome or 
moderate limitation of motion of the lumbar spine.  Likewise, 
there is no evidence of record indicating that the veteran 
had incapacitating episodes during which bed rest was 
prescribed by a physician during this period, including 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
such that a higher evaluation would be warranted during this 
period.  Nor does this evidence show forward flexion of 30 
degrees but not greater than 60 degrees, a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding.  Therefore, the Board 
finds that the preponderance of the evidence of record is 
against a grant of an increased rating for the veteran's 
degenerative disc disease of the low back during this time 
period.

For the period from February 10, 2004, the Board finds that 
the veteran is properly rated as 20 percent disabled for his 
degenerative disc disease of the lumbar spine.  In this 
regard, the Board notes that, to receive a higher rating, the 
veteran would have to be found to have either severe 
intervertebral disc syndrome, severe limitation of motion of 
the lumbar spine, incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, or forward flexion of the 
thoracolumbar spine 30 degrees or less. 

Reviewing the relevant evidence of record, a VA physical 
therapy note dated February 10, 2004, indicated that the 
veteran had moderate limitation of motion of the spine.  The 
report of July 2005 VA examination indicated that the veteran 
reported some incapacitating flare ups, lasting approximately 
three days a month.  Range of motion of the lumbosacral spine 
showed anterior flexion to 50 degrees with pain starting at 
40 degrees, posterior flexion to 20 degrees with pain 
initiating at 10 degrees, right lateral flexion with pain 
initiating at 10 degrees and able to flex 15 degrees, left 
lateral flexion with pain initiating at 10 degrees and able 
to flex 12 degrees to the left.  Right and left rotation were 
to 15 degrees.  He was noted to have a large amount of right 
and left paraspinal muscle bulging, tenderness and spasm.  
Range of motion was noted to decrease with repetition and 
resistance.  

The report of a February 2006 VA examination of the veteran 
noted flare ups twice a month which resulted in a pain of 
10/10, and required bedrest, in the veteran's opinion.  The 
veteran reported that he could not function during flareups.  
He reported trouble with activities of daily living, and 
indicated that his wife helped with his getting dressed.  On 
range of motion, for forward flexion, pain started at 40 
degrees and ended at 0 degrees; for extension, pain started 
at 30 degrees and ended at 0 degrees.  For left and right 
lateral flexion, pain started at 25 degrees and ended at 0 
degrees.  For left and right lateral rotation, pain started 
at 15 degrees and ended at 0 degrees.  The veteran had no 
muscle spasm or guarding, but had localized tenderness on the 
mid lumbar spine and paraspinal muscles.  This symptomatology 
is not consistent with a finding of severe intervertebral 
disc syndrome or severe limitation of motion of the lumbar 
spine.  Likewise, there is no evidence of record indicating 
that the veteran had incapacitating episodes during which bed 
rest was prescribed by a physician, including incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, such that a 
higher evaluation would be warranted during this period.  
Finally, this evidence does not show that the veteran, at any 
time, has been found to have forward flexion to less than 30 
degrees.  

The veteran has consistently complained of pain and the Board 
does not doubt his assertions.  Overall, however, and in 
terms of functional limitations attributable to the veteran's 
low back disability, the Board does not find adequate 
pathology or symptoms that would warrant an evaluation in 
excess of 20 percent.  See DeLuca, supra.  Therefore, the 
Board finds that the preponderance of the evidence of record 
is against a grant of an increased rating for the veteran's 
degenerative disc disease of the low back during this time 
period as well.

The Board also points out that, as to neurological 
manifestations during either of these periods, the veteran is 
currently receiving separate evaluations for peripheral 
neuropathy of both legs, and at no time does it appear that 
the veteran has appealed his evaluation for those 
neurological evaluations, thus, these issues are not before 
the Board at the current time.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



Entitlement to a total disability rating based on individual 
unemployability.

Entitlement to a total disability rating based on individual 
unemployability may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the Board, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
shall be ratable at 60 percent or more, and if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to a 70 percent 
disability or more.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).

The veteran does not meet the schedular requirements for 
consideration of a total disability rating based on 
individual unemployability as none of his disabilities are 
rated at least 40 percent or more and his combined evaluation 
is less than 70 percent.  He is service-connected for 
degenerative disc disease of the lumbar spine, at a 20 
percent evaluation, peripheral neuropathy of the left lower 
extremity related to degenerative disc disease, currently 
evaluated as 10 percent disabling, peripheral neuropathy of 
the right lower extremity related to degenerative disc 
disease, currently evaluated as 10 percent disabling, and 
residuals of a fracture of the right femur, currently 
evaluated as noncompensably disabling.  These ratings combine 
to a total evaluation of 40 percent.

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. § 4.16(b).  

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for a 
total disability rating based on individual unemployability 
under 38 C.F.R. § 4.16 is based on a subjective standard that 
seeks to determine if a particular veteran is precluded from 
employment based on his service-connected disabilities.  See 
VAOPGCPREC. 6-96 (1996).  This means that the Board should 
take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

The Board notes that the veteran was originally an 
accountant; however, the veteran also has a mortgage broker's 
license.  The veteran has reported that he has frequent 
incapacitating episodes due to his service connected back 
disability, however, there is no evidence of record that the 
veteran has had episodes of bed rest prescribed by a 
physician due solely to his service connected disabilities.  
The Board points out that there is evidence of record to show 
that the veteran has a significant cervical spine disability, 
which is not service connected.  Additionally, while the 
veteran has reported that he missed time from work due to 
this lumbar spine disability, evidence from the veteran's 
work place shows that he was disciplined for clocking in 
before parking his car, for missing work after holidays and 
weekends, and for leaving work early to visit his lawyer 
without making up the lost time.  There are also indications 
that the veteran was late or missed work due to his service 
connected back disability, but that was only one of many 
reasons for his absences and tardiness.

However, there are only two competent opinions regarding the 
effect his service-connected disability has on his ability to 
work, and they are contained in July 2005 and February 2006 
VA examination reports, in which the examiners indicate that 
the veteran is unable to work because he is unable to stand 
or sit for long periods of time.  They refer to his current 
and past occupations and indicate that he is no longer able 
to pursue these relatively sedentary forms of employment.  
Thus, the Board finds that a preponderance of the evidence of 
record indicates that the veteran is precluded from working 
due to service-connected disability alone.  A total 
disability rating based on individual unemployability is 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(b).   


ORDER

An increased initial evaluation for degenerative disc disease 
of the lumbar spine, currently evaluated as 10 percent 
disabling, prior to February 10, 2004, and evaluated as 20 
percent disabling from February 10, 2004, is denied.

A total disability rating based on individual unemployability 
is allowed, subject to the regulations governing the award of 
monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


